Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 12, 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US PGPUB 2014/0225129 A1), hereinafter known as Inoue.
Regarding claim 1, Inoue discloses (Figs. 1 and 7) an antenna device (500) comprising: a flexible board (10) including an antenna (20a and 20b) and a signal line (30) coupled to the antenna (20a and 20b), the antenna (20a and 20b) and the signal line (30) being formed on a front surface side of the flexible board (10); and a support (210) that puts the flexible board (10) in a predetermined shape, the support (210) having a shape that does not cover at least a part of a second region of a back surface (middle region of 230) of the flexible board (10), the second region corresponding to a first region in which the antenna (20a and 20b) and the signal line (30) are formed.

    PNG
    media_image1.png
    677
    472
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    734
    479
    media_image2.png
    Greyscale

Regarding claim 2, Inoue discloses (Fig. 7) wherein the support (210) has a shape that does not entirely cover the second region (middle region of 230).
Regarding claim 4, Inoue discloses (Fig. 1) wherein the support (210) is bent such that the antenna (20a and 20b) can radiate a radio wave in a predetermined direction when the antenna device has been mounted ([110] and [118]).
Regarding claim 5, Inoue discloses (Fig. 1) wherein the support (210) is formed of a flexible material ([110]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Niihara et al. (US PGPUB 2017/0279181 A1), hereinafter known as Niihara.
Regarding claim 3, Inoue does not specifically teach wherein the support has a dielectric constant lower than a dielectric constant of the flexible board.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Inoue with Niihara to include “a support has a dielectric constant lower than a dielectric constant of a flexible board,” as taught by Niihara, for the purpose of improving stability and durability (see also [0011]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Hsieh et al. (US PGPUB 2016/0234927 A1), hereinafter known as Hsieh.
Regarding claim 6, Inoue does not specifically teach further comprising a heat-dissipating member interposed between the flexible board and the support.
However, Hsieh teaches (Fig. 2F) a heat-dissipating member (122) interposed between a board (110) and a support (121).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Inoue with Hsieh to include “a heat-dissipating member interposed between a board and a support,” as taught by Hsieh, for the purpose of improving stability (see also [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONCHAN J KIM/Examiner, Art Unit 2845   

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845